DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  the word ‘extends’ is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14-15, and 21-34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsutomu Okada (US Pub. No.: US 2009/0043154) hereinafter Okada. 
Regarding claim 1,  Okada discloses a system (Fig. 1), comprising: 
a member (Fig. 10 endoscope 2) having a lumen (Fig. 10 channel 5); and 
a stabilizer (Fig. 10 endoscopic attachment 24) positioned at a distal end (Fig. 10 near opening portion 5a) of the lumen (Fig. 10 channel 5), 
wherein: the stabilizer (Fig 10 endoscopic attachment 24) includes 
at least two radially-inward projections (Fig. 10 mounting plates 27) circumferentially spaced apart (Fig. 10) from one another at the distal end (Fig. 10 near opening portion 5a)  of the lumen (Fig. 10 channel 5); 
the at least two radially-inward projections (Fig. 10 mounting plates 27)  defining an opening (Fig. 10 opening portion 5a) at the distal end (Fig. 10 near opening portion 5a)  of the lumen (Fig. 10 channel 5); and a cross-sectional area (see annotated Fig. 10) of the opening (Fig. 10 opening portion 5a) at is less than a cross-sectional (see annotated Fig. 10) area of the lumen (Fig. 10 channel 5).  

    PNG
    media_image1.png
    900
    1103
    media_image1.png
    Greyscale

Regarding claim 2, Okada discloses the system of claim 1, wherein each of the at least two projections (Fig. 10 mounting plates 27) is a ramp (Fig. 10 tapered induction portion 29) that extends from a proximal end toward a distal end, and has an increasing radial dimension extending from the proximal end toward the distal end ([0063]) “Each of the mounting plates 27 has a tapered induction portion 29 formed at the other end 27 b thereof.”).  
Regarding claim 3, Okada discloses the system of claim 2, wherein the stabilizer (Fig. 11 endoscopic attachment 24) includes a ring- shaped support  (Fig. 11 cover portion 26 is in the shape of a ring ) secured within the lumen (Fig. 10 channel 5), and each of the ramps (Fig. 10 tapered induction portion 29)  extends into the lumen  (Fig. 10 channel 5) from the ring-shaped support (Fig. 11 cover portion 26 is in the shape of a ring ).  
Regarding claim 4, Okada discloses the system of claim 1, wherein the stabilizer (Fig. 11 endoscopic attachment 24) includes a cap (Fig. 10 tapered induction portion 29) configured to extend over a distal end (Fig. 10 near opening 5a) of [[the]]a scope (Fig. 10 endoscope 2).  
Regarding claim 14, Okada discloses the system of claim 1, wherein a free end (Fig. 10 tapered induction portion 29) of each of the radially-inward projections (Fig. 10 mounting plates 27)   is configured to flex distally away from a distal end (Fig. 10 near opening 5a) of the member (Fig. 10 endoscope 2).  
Regarding claim 15, Okada discloses the system of claim 14, further including a working tool (Fig. 1 endoscopic treatment instrument 6) insertable into the lumen (Fig. 10 channel 5), wherein: the radially-inward projections (Fig. 10 mounting plates 27)  extend into the lumen (Fig. 10 channel 5) from a first side (see annotated Fig. 10) of the lumen (Fig. 10 channel 5); are configured to be flexed ([0063] “…two elastic mounting plates 27…) distally by the working tool (Fig. 1 endoscopic treatment instrument 6); and bias the working tool (Fig. 1 endoscopic treatment instrument 6) toward a second side (see annotated Fig. 10) of the lumen (Fig. 10 channel 5) that is across a central longitudinal axis of the lumen (Fig. 10 channel 5) from the first side (see annotated Fig. 10).  


    PNG
    media_image2.png
    742
    911
    media_image2.png
    Greyscale


Regarding claim 21, Okada discloses a system (Fig. 1), comprising: 
a member (Fig. 10 endoscope 2) including a lumen (Fig. 10 channel 5) and a distal end (Fig. 10 opening portion 5a), 
the lumen (Fig. 10 channel 5) having a cross-sectional area (see annotated Fig. 10); and 3Application No.: 16/741,904 Attorney Docket No.: 06530-0865-01000 
a stabilizer (Fig. 10 endoscopic attachment 24) coupled to the distal end (Fig. 10 opening portion 5a) of the member (Fig. 10 endoscope 2), 
the stabilizer (Fig. 10 endoscopic attachment 24) includes two projections (Fig. 10 mounting plates 27) that define an opening (Fig. 10 near opening portion 5a) at the distal end (Fig. 10 opening portion 5a) of the member (Fig. 10 endoscope 2), wherein a cross- sectional area (see annotated Fig. 10) of the opening (Fig. 10 near opening portion 5a) is less than the cross-sectional area (see annotated Fig. 10) of the lumen (Fig. 10 channel 5).  

    PNG
    media_image3.png
    728
    892
    media_image3.png
    Greyscale

Regarding claim 22, Okada discloses the system of claim 21, wherein the two projections (Fig. 10 mounting plates 27) are circumferentially spaced apart from one another at the distal end (Fig. 10 opening portion 5a) of the member (Fig. 10 endoscope 2).  
Regarding claim 23, Okada discloses the system of claim 21, wherein each of the two projections (Fig. 10 mounting plates 27) extends radially-inward ([0063]) “Each of the mounting plates 27 has a tapered induction portion 29 formed at the other end 27 b thereof.”) into the opening (Fig. 10 near opening portion 5a) at the distal end (Fig. 10 opening portion 5a) of the member (Fig. 10 endoscope 2).  
Regarding claim 24, Okada discloses the system of claim 21, wherein the member (Fig. 10 endoscope 2) is configured to receive a working tool (Fig. 1 endoscopic treatment instrument 6) through the lumen (Fig. 10 channel 5), and each of the two projections (Fig. 10 mounting plates 27) is configured to at least partially flex ([0063] “…two elastic mounting plates 27…) in response to the working tool (Fig. 1 endoscopic treatment instrument 6) extending through the opening (Fig. 10 near opening portion 5a). 
Regarding claim 25, Okada discloses the system of claim 24, wherein the stabilizer (Fig. 10 endoscopic attachment 24) is configured to guide the working tool (Fig. 1 endoscopic treatment instrument 6) distally through the lumen (Fig. 10 channel 5) and toward the opening (Fig. 10 near opening portion 5a) at the distal end (Fig. 10 opening portion 5a) by receiving the working tool (Fig. 1 endoscopic treatment instrument 6) along the two projections (Fig. 10 mounting plates 27).  
Regarding claim 26, Okada discloses the system of claim 21, wherein the two projections (Fig. 10 mounting plates 27) extend into the opening (Fig. 10 near opening portion 5a) from a first side (see annotated Fig. 10) of the distal end (Fig. 10 opening portion 5a) toward a second side (see annotated Fig. 10) of the distal end (Fig. 10 opening portion 5a). 


    PNG
    media_image4.png
    900
    1106
    media_image4.png
    Greyscale


Regarding claim 27, Okada discloses the system of claim 26, wherein the first side  (see annotated Fig. 10) is positioned opposite of the second side (see annotated Fig. 10), and the stabilizer (Fig. 10 endoscopic attachment 24) is configured to bias the working tool toward (Fig. 1 endoscopic treatment instrument 6) the second side (see annotated Fig. 10) of the distal end (Fig. 10 opening 5a).  
Regarding claim 28, Okada discloses the system of claim 21, wherein each of the two projections (Fig. 10 mounting plates 27) defines a ramp (Fig. 10 tapered induction portion 29) that extends into the lumen (Fig. 10 channel 5) of the member (Fig. 10 endoscope 2).  
Regarding claim 29, Okada discloses the system of claim 28, wherein the ramp (Fig. 10 tapered induction portion 29)  defined by each of the two projections (Fig. 10 mounting plates 27) has an increasing width ([0063]) “Each of the mounting plates 27 has a tapered induction portion 29 formed at the other end 27 b thereof.”). A distance between the mounting plates 27 increases from one end 27 a of each of the mounting plates 27, bonded to the cover portion 26, to the other end 27 b thereof.    
Regarding claim 30, Okada discloses the system of claim 21, wherein each of the two projections (Fig. 10 mounting plates 27) has a proximal end and a distal end, and each of the two projections has an increasing radial dimension extending from the proximal end to the distal end ([0063]) “Each of the mounting plates 27 has a tapered induction portion 29 formed at the other end 27 b thereof.”). A distance between the mounting plates 27 increases from one end 27 a of each of the mounting plates 27, bonded to the cover portion 26, to the other end 27 b thereof. 
Regarding claim 31, Okada discloses the system of claim 21, wherein the stabilizer (Fig. 11 endoscopic attachment 24) includes a ring- shaped support (Fig. 11 cover portion 26 is in the shape of a ring) removably coupled to the lumen (Fig. 10 channel 5).  
Regarding claim 32, Okada discloses the system of claim 21, wherein the stabilizer (Fig. 11 endoscopic attachment 24) is configured to reduce the cross-sectional area (see annotated Fig. 10) of the opening (Fig. 10 near opening portion 5a).  


    PNG
    media_image5.png
    767
    941
    media_image5.png
    Greyscale


Regarding claim 33, Okada discloses a system (Fig. 1), comprising: 
a member (Fig. 10 endoscope 2) having a lumen (Fig. 10 channel 5); and 5Application No.: 16/741,904 Attorney Docket No.: 06530-0865-01000 
a stabilizer (Fig. 10 endoscopic attachment 24) coupled to a distal end (Fig. 10 opening portion 5a) of the member (Fig. 10 endoscope 2), 
the stabilizer (Fig. 10 endoscopic attachment 24) includes at least two projections (Fig. 10 mounting plates 27) extending into the lumen (Fig. 10 channel 5) and defining an opening (Fig. 10 near opening portion 5a) into the lumen (Fig. 10 channel 5) at the distal end (Fig. 10 opening portion 5a) of the member (Fig. 10 endoscope 2), 
wherein the stabilizer (Fig. 10 endoscopic attachment 24)  is configured to reduce a size (cross sectional area of opening as annotated in Fig. 10) of the opening (Fig. 10 near opening portion 5a) such that the size of the opening (Fig. 10 near opening portion 5a) is less than a size (cross section area of the lumen as annotated in Fig. 10) of the lumen (Fig. 10 channel 5).  


    PNG
    media_image5.png
    767
    941
    media_image5.png
    Greyscale


Regarding claim 34, Okada discloses the system of claim 33, wherein each of the at least two projections (Fig. 10 mounting plates 27) is a ramp (Fig. 10 tapered induction portion 29) that extends from a proximal end toward a distal end, and tapers in a radial dimension from the distal end to the proximal end ([0063]) “Each of the mounting plates 27 has a tapered induction portion 29 formed at the other end 27 b thereof.”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795